Citation Nr: 0634742	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-28 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for inferior ischemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


REMAND

The veteran had active military service from October 1987 to 
July 2002.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted service 
connection for inferior ischemia and assigned a 0 percent, or 
noncompensable evaluation, effective January 18, 2003.  The 
veteran appealed for a higher initial rating.  

The veteran failed to report for a hearing at the RO that had 
been scheduled for June 2006 before a traveling Veterans Law 
Judge.  He did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the claimant's request for a hearing is deemed 
to have been withdrawn.

The Board notes that the veteran was last afforded a VA 
examination of his service-connected inferior ischemia in 
August 2002, several years ago, and he claims increased 
symptomatology during the years since.  So he should be 
reexamined.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See, too, 
38 U.S.C.A. § 5103A(d) (West 2003); Dudnick v. Brown, 10 Vet. 
App. 79 (1997).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected inferior 
ischemia.  The examination should include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
claims folder must be made available for 
the examiner's review and the examiner 
must state that the claims file was 
reviewed in the examination report.  The 
examiner should complete the Disability 
Evaluation Examination Worksheet which is 
relevant to evaluating inferior ischemia.  
He/she must report MET values from a 
laboratory determination based on exercise 
testing, and if exercise testing is not 
feasible for medical reasons, then the 
examiner must estimate the claimant's 
activity level, and that estimate must be 
expressed in METs and supported by 
specific examples.  

2.  Readjudicate the claim in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted to 
the claimant's satisfaction, send him and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


